DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Amendment filed on 01/27/2021.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant`s amendment, filed 01/27/2021, has been entered. Claims 1-7 and 10-20 have been amended. In light of Applicant's amendment, the claim objections have been withdrawn.

Claim Interpretation
It is noted that the claimed modules have been interpreted, in light of [0037] of Applicant’s specification, to be software. It is further noted that, should Applicant wish for the modules to be interpreted as hardware, such an interpretation would invoke 35 U.S.C. 112(f) and raise rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the quality value for the requestor” (lines 23-34) which renders the claim indefinite because it is unclear whether this is the same as the quality value for the request or a different quality 
Claim 1 recites the limitation “the first request” (line 32) which renders the claim indefinite because it is unclear whether this is the same as the request mentioned in line 7 of the claim or a different first request. For purposes of this examination, the limitation has been interpreted to read “the request.”
Claims 2-18 inherit the deficiencies noted in claim 1 and are therefore rejected on the same basis.

Claim 7 recites the limitation “the quality value for the requestor” (line 7) which renders the claim indefinite because it is unclear whether this is the same as the quality value for the request as mentioned in lines 18-19 of claim 1 or a different quality value for the requestor. For purposes of this examination, the limitation has been interpreted to read “the quality value for the request.”
Claims 8 and 9 inherit the deficiencies noted in claim 7 and are therefore rejected on the same basis.

Claim 14 recites the limitation “wherein choosing the bidder…” (line 10) which renders the claim indefinite because it is unclear whether this is the same as the first bidder device as mentioned in lines 30-31 of claim 1 or a different bidder. For purposes of this examination, the limitation has been interpreted to read “wherein choosing the first bidder device….”
Claim 14 recites the limitation “choosing the bidder…” (line 11) which renders the claim indefinite because it is unclear whether this is the same as the first bidder device as mentioned in lines 30-31 of claim 1 or a different bidder. For purposes of this examination, the limitation has been interpreted to read “choosing the first bidder device….”

Claim 15 recites the limitation “wherein choosing the bidder…” (line 8) which renders the claim indefinite because it is unclear whether this is the same as the first bidder device as mentioned in lines 30-31 of claim 1 or a different bidder. For purposes of this examination, the limitation has been interpreted to read “wherein choosing the first bidder device.”
Claim 15 recites the limitation “choosing the bidder…” (line 9) which renders the claim indefinite because it is unclear whether this is the same as the first bidder device as mentioned in lines 30-31 of claim 1 or a different 

Claim 19 recites the limitation “the system” (line 6) which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “a system.”
Claim 19 recites the limitation “the quality value for the requestor” (line 17) which renders the claim indefinite because it is unclear whether this is the same as the quality value for the request or a different quality value for the requestor. For purposes of this examination, the limitation has been interpreted to read “the quality value for the request.”
Claim 19 recites the limitation “the first request” (line 23) which renders the claim indefinite because it is unclear whether this is the same as the request mentioned in line 4 of the claim or a different first request. For purposes of this examination, the limitation has been interpreted to read “the request.”

Claim 20 recites the limitation “the system” (line 8) which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “a system.”
Claim 20 recites the limitation “the quality value for the requestor” (line 19) which renders the claim indefinite because it is unclear whether this is the same as the quality value for the request or a different quality value for the requestor. For purposes of this examination, the limitation has been interpreted to read “the quality value for the request.”
Claim 20 recites the limitation “the first request” (line 25) which renders the claim indefinite because it is unclear whether this is the same as the request mentioned in line 6 of the claim or a different first request. For purposes of this examination, the limitation has been interpreted to read “the request.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-18 are directed to a machine, claim 19 is directed to a process, and claim 20 is directed to an article of manufacture. Therefore, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance. 
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
receiving: 
a request from a requestor, the request associated with an electronic source that referred the requestor; and
request instructions concerning the request from a first bidder, the request instructions comprising a first bid;
determining, using tracking data inserted into a communication transmitted by the requestor, at least one action performed the requestor;
determining a quality value for the request based on the electronic source associated with the request and the at least one action performed by the requestor;
setting an amount based on the request instructions and the quality value for the request;

choosing, from among the first bidder and at least one other bidder, the first bidder to satisfy the request based on the filtered group of bids; and
providing request information to the first bidder.
The above limitations recite the concept of facilitating an auction. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions and managing interactions between people. Independent claims 19 and 20 recite similar limitations as claim 1 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 19, and 20 recite an abstract idea (Step 2A, Prong One: YES).
                Under Prong Two of Step 2A of the Alice/Mayo test, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as at least one processor, at least one computer-readable medium containing operation instructions, modules, and devices. Independent claims 19 and 20 recite similar additional elements to those of claim 1. The additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited, claims 1, 19, and 20 merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. See MPEP 2106.05(f). Furthermore, claims 1, 19, and 20 generally link the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claims 1, 19, and 20 specifying that the abstract idea of facilitating an auction is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 19, and 20 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 19, and 20 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 19, and 20 are “directed to” an abstract idea (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as at least one processor, at least one computer-readable medium containing operation instructions, modules, and devices. Independent claims 19 and 20 recite similar additional elements to those of claim 1. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claims 1, 19, and 20 merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 19, and 20 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). 
Even when considered as an ordered combination, the additional elements of claims 1, 19, and 20 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 19, and 20 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 19, 

Dependent claims 2-18, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-18 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial interactions and managing interactions between people. Dependent claims 2-18 fail to identify additional elements and as such, are not indicative of integration into a practical application. As such, under Step 2A, dependent claims 2-18 are “directed to” an abstract idea. Similar to the discussion above with respect to claim 1, dependent claims 2-18, analyzed individually and as an ordered combination, merely invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself. See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-20 are ineligible.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action.

Claims 1-20 are allowable for the reasons indicated in the Non-Final Office action dated 10/27/2020.

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered.

35 U.S.C. § 112(b)
Applicant argues that the newly amended claims conform with the requirements of 35 U.S.C. 112(b) (Remarks page 11), however the examiner disagrees. While the prior rejection under 35 U.S.C. 112(b) has been 

35 U.S.C. § 101
Applicant argues that “Applicant's claims do not, as a whole, fall under this or any of the other groupings…the claims of the present application, instead of…directing themselves towards human activity, let alone towards certain methods of organizing human activity, recite a specific set of computerized steps for using a request and request instructions to filter and allocate bids” (Remarks pages 12-14). The examiner disagrees. As identified above, the instant claims recite limitations that, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions and managing interactions between people. The performance of the instant claim limitations using generic computer components does not preclude the claim limitations from being in the certain methods of organizing human activity grouping. 

Applicant argues that “[a]t least these elements of claim 1, when ‘give[n] careful consideration to both the element and how it is used or arranged in the claim as a whole,’ id. (emphasis added), integrate any judicial exception into a practical application of improving current computing systems to better address issues presented by online repeat-auctions” (Remarks pages 14-16). The examiner disagrees. The examiner acknowledges [0039] and [0046] of Applicant’s specification. While Applicant’s specification may discuss various business solutions to business problems, Applicant’s specification is silent regarding any technological solution to a technological problem. There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. The alleged improvements are not improvements in computer capabilities or computer technology, instead, they are alleged improvements in facilitating an auction, for which a computer is used as a tool in its ordinary capacity. The examiner acknowledges [0063] of Applicant’s specification. This paragraph is discussing a purported technical improvement stated in a conclusory manner. As stated in the October 2019 Update: Subject Matter Eligibility, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim 

Applicant argues that “the claims amount to ‘significantly more’ than any abstract idea because the claims recite ‘additional elements’ that are not well-understood, routine, or conventional…the Office Action fails to prove otherwise” (Remarks pages 17-18). Applicant further asserts that “the Office must show how it was conventional to perform these elements, when properly considered, in the manner claimed.” The examiner disagrees. The examiner has not commented on whether the recited functions are well-understood, routine, and conventional. Determining whether the claims are directed to well-understood, routine, and conventional activities is not the only consideration under Step 2B. As indicated in MPEP 2106.05(I)(A), limitations that the courts have found to not be enough to qualify as “significantly more” when recite in a claim with a judicial exception include:
i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function is performed by a computer;
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry;
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea so that the information can be analyzed by an abstract mental process; or

As discussed above, the additional elements of the instant claims are merely invoked as a tool to perform the abstract idea. MPEP 2106.05(f). Further, specifying that the abstract idea of facilitating an auction is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. Even when considered as an ordered combination, the additional elements of the claims do not add anything that is not already present when they are considered individually. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Applicant argues that “rather than reciting the steps at a high level of generality, Applicant’s amended claim 1 provides a specific, discrete implementation of the alleged abstract idea” (Remarks page 18). The examiner disagrees. A specific way of achieving a result is not a stand-alone consideration. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine and whether the limitations are mere instructions to apply an exception. The examiner has considered each and every limitation of the claims and determined that the claims merely invoke the claimed additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, the claim merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks. Even when considered as an ordered combination, the additional elements of the claims do not add anything that is not already present when they are considered individually.

Applicant argues that “the Office has not expressly supported a rejection in writing with one of the above four categories of evidence required by the Berkheimer Memorandum…the Office has failed to meet the necessary burden in establishing a rejection” (Remarks pages 19-20). Berkheimer requires an examiner to provide evidence when indicating that limitations are well-understood, routine, and conventional activities, not when indicating whether computer components themselves are generic. The examiner has not indicated in the instant Office action Berkheimer evidence. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684